Exhibit 10.7
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     AMENDMENT (“Amendment”) made to the Employment Agreement dated as of the
March 31, 2008, as first amended effective as of December 31, 2008 (together,
the “Employment Agreement”), by and between Wyndham Worldwide Corporation, a
Delaware corporation (the “Company”), and Geoff Ballotti (the “Executive”).
Except as provided herein all terms and conditions set forth in the Employment
Agreement shall remain in full force and effect.
     WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement to clarify certain terms regarding the amount of the Executive’s
severance benefit provided under the Employment Agreement in order to address
Section 162(m) of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, effective as of December 16, 2009, the Employment Agreement
is hereby amended as follows:
     1. The first sentence of Section VI(a) of the Employment Agreement is
hereby amended in its entirety and replaced with the following two sentences:
If the Executive’s employment terminates during the Period of Employment due to
either a Without Cause Termination or a Constructive Discharge (each as defined
below): the Company shall pay the Executive (or his surviving spouse, estate or
personal representative, as applicable), in accordance with paragraph (d) below,
a lump sum payment equal to 200% multiplied by the sum of (x) the Executive’s
then current Base Salary, plus (y) an amount equal to the highest Incentive
Compensation Award paid to the Executive with respect to the three fiscal years
of the Company immediately preceding the fiscal year in which Executive’s
termination of employment occurs, but in no event shall the amount set forth in
this subsection (y) exceed 100% of the Executive’s then current Base Salary. In
the event of the Executive’s termination during the three years following the
Effective Date such amount in subsection (y) shall be no less than the then
current base salary.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed this 16th day of December 2009.

            EXECUTIVE

      /s/ Geoff Ballotti       Geoff Ballotti                WYNDHAM WORLDWIDE
CORPORATION
      By:   /s/ Mary R. Falvey         Mary R. Falvey        Executive Vice
President and
Chief Human Resources Officer     

2